Title: From Thomas Jefferson to Craven Peyton, 16 January 1804
From: Jefferson, Thomas
To: Peyton, Craven


               
                  Dear Sir 
                  Washington Jan.16.04
               
               I recieved last night from mr Higginbotham a draught of yours on me for forty seven pounds payable in April. I shall delay writing to him till the next post by which I may hear from you. I considered our settlement of Aug. 11 and the balance of 558.14 D paiable Dec. 15. and actually paid as soon as the note was presented, as in full of the principal money due on all the purchases, and that the sum of 213.33 D for interest as settled by yourself and a note given Sep. 20 & since paid, as closing the whole transactions relative to the lands of the Hendersons unless John’s lots should have been since purchased. knowing of no other transaction which has placed me under any further call, and being peculiarly distressed to meet others which are quite equal to all my resources, I ask the favor of an explanation from you by the ensuing post, as by the return of that I must write to mr Higginbotham. Accept my friendly salutations and best wishes.
               
                  Th: Jefferson 
               
            